DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “wherein the first group of air-channels is connected with the air permeable portion by a second group of air-channels…” According to Applicant’s arguments filed 6/24/2021, the first group of air-channels are denoted by numeral 255, and the second group of air channels is denoted by numerals 105. Given the structure shown in figure 6 of the present application, it is unclear what component is meant to correspond with the air-permeable portion. To this point in the examination, Examiner was under the impression that the air-permeable portion was the portion shown with channels 105. If this is the case, the first group of air-channels cannot be connected with the air permeable portion by a second group of air-channels, because such language implies that the second group of air-channels and the air-permeable portion are distinct components. Correction is required. Because all other claims depend from claim 11, they are also rejected on this basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13-16 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoda et al. (2009/0039595).

Regarding claims 11 and 25, Yoda teaches an inkjet printer comprising: 
 	a vacuum table (fig. 2, item 20) and; 
an air-permeable media-support-layer (fig. 10, item 40) positioned on top of the vacuum table (see fig. 10); 
wherein the vacuum table includes a plurality of cavity rooms (fig. 10, cavities with walls 681, 682) connected to a vacuum source (fig. 10, item 50) and defines a plurality of vacuum zones (fig. 5, items 610) on the air-permeable media-support-layer (see figs. 2, 3, 5, 10); 
wherein each of the plurality of cavity rooms is closed by an air-permeable portion (see fig. 10) of the air-permeable media-support-layer to define a vacuum zone among the plurality of vacuum zones (see figs. 2, 3, 5, 10); 
wherein each cavity room of the plurality of cavity rooms includes: 
a space (fig. 10, space defined by walls 681, 682) defined by a plurality of walls (fig. 10, walls 681, 682); and 

wherein a ratio of width to length of a minimum bounding box of an area defined by the plurality of walls is between 1:1 and 2:5 (see fig. 10, note that this is the case); 
wherein the first group of air-channels is connected with the air-permeable portion by a second group of air-channels (see 112 rejection) and the first group of air-channels is connected with the vacuum source by a third group of air-channels (fig. 10, air channels created by walls 650);

wherein a sum of areas of the second group of air-channels is equal to or larger than a sum of areas of the first group of air-channels (see fig. 10, note channel 42 has a smaller area than channel 683); and 


Regarding claim 13, Yoda teaches the inkjet printer according to claim 11, wherein a volume of the space defined by the plurality of walls is between 1 mm.sup.3 and 8,000,000 mm.sup.3 (Note that the space defined by the prior art walls necessarily has a volume of less than 8,000,000 mm.sup.3). Also, MPEP 2114 states that, when the general conditions of a claim are known in the prior art, it is not inventive to find optimal ranges through routine experimentation. Here, all structural elements of the claimed invention are disclosed by Yoda except for an explicit mention of volumes, but the claimed volumes represent a simple optimization of ranges.  	Regarding claim 14, Yoda teaches the inkjet printer according to claim 13, wherein an angle between a media-transport direction of the air-permeable media-support-layer and a wall among the plurality of walls and/or between a printhead-movement-direction and a wall among the plurality of walls is between 5 and 85 

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853